DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Response to Office Action mailed 27 September 2021, filed 26 November 2021, with respect to the rejection(s) of claim(s) 1, 3-11, and 13-14 under 35 USC §102 and §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hicks et al. (US 2018/0288392 A1).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hicks et al. (US 2018/0288392 A1).

Regarding Claims 1, 14, and 15, Hicks discloses a stereoscopic image display device, method, and CRM comprising: a display part [Hicks: Title]; an acquisition part configured to acquire an observation viewing distance that is a viewing distance from the display part to a user [Hicks: ¶ [0134]: Illustrated processing block 1010 provides for detecting the presence of one or more viewers based on input from a stereoscopic device. The stereoscopic inputs may be received from, for example, one or more pairs of depth cameras, e.g., depth cameras 810A, 810B (FIG. 8). Illustrated processing block 1020 provides for determining a distance of the one or more viewers from a display based on the determined viewer distance. The distance may be determined by a distance detection subsystem, e.g., distance detection subsystem 820 (FIG. 8), using methods such as triangulation. Illustrated processing block 1030 provides for adjusting the content output to the display based on the determined distance]; and an adjustment part configured to adjust a display state of a display image based on a reference viewing distance and the observation viewing distance [Hicks: ¶ [0134]: The content may be automatically and intuitively adjusted to increase or decrease the resolution of the content, increase or decrease the font of the content, increase or decrease the density of the content, change the user interface type based on the content, and the like, as more thoroughly discussed throughout the disclosure. Illustrated processing block 1040 provides for changing the input interface type based on the determined distance], wherein the display part is configured to display a stereoscopic image based on the display state [Hicks: ¶ [0126]: When the depth cameras 610A, 610B determine that a user 602 is present and close to the display 605 (i.e., within touch range), the display 605 may be automatically configured to display content that is compatible with a touchscreen format (i.e., more dense content, smaller font, smaller controls, higher resolution, etc.)] , and a width of the stereoscopic image visually recognized at the reference viewing distance is defined as a first width, and a distance from the display part to an imaging position of the stereoscopic image visually recognized at the reference viewing distance is defined as a first distance, the width of the stereoscopic image visually recognized at the [Hicks: ¶ [0145]: The illustrated memory 1222 stores a display resolution setting 1216, in addition to an operating system 1212 and an application 1220. The display resolution setting 1216 may specify a number of pixels of the display data 1226 to be presented on the display unit 1228 along a length dimension and a width dimension. If the display data 1226 as generated by the application 1220 is incompatible with the format of the display unit 1228, the processor 1224 may configure the scale of the display data 1226 to match the format of the display units 1228. In this regard, the display resolution setting 1216 may be associated with and/or incorporated into configuration data that defines other settings for the display unit 1228], the adjustment part is configured to adjust the display state of the display image based on the reference viewing distance and the observation viewing distance so that the second width is equal to the first width and the second distance is equal to the first distance [Hicks: ¶ [0124]: System and Method for Adjusting Display Content Based on User Distance Detection

[0125]: Turning now to FIGS. 6A-6B, illustrated are examples of a user distance detection display system 600 according to an embodiment. The user distance detection display system 600 determines a distance of one or more viewers from a display 605 of the system and adjusts the size, format, mode and/or configuration of content and/or user interfaces associated with the system 600 in order to improve a user interaction with the system 600].

Regarding Claim 3, Hicks discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Hicks discloses further comprising; a calculation part configured to calculate a scale adjustment amount [Hicks: ¶ [0121]: In some embodiments the geometry processing unit 516 can add or delete elements in the geometry stream. The geometry processing unit 516 outputs the parameters and vertices specifying new graphics primitives to primitive assembler 518. The primitive assembler 518 receives the parameters and vertices from the geometry processing unit 516 and constructs graphics primitives for processing by a viewport scale, cull, and clip unit 520. The geometry processing unit 516 reads data that is stored in parallel processor memory or system memory for use in processing the geometry data. The viewport scale, cull, and clip unit 520 performs clipping, culling, and viewport scaling and outputs processed graphics primitives to a rasterizer 522], wherein the adjustment part is configured to adjust the display scaling of the display image according to following control equation 1 or control equation 2, <The control equation 1> (Ro) (Rs x the scale adjustment amount), then Ro: the display scaling of the display image visually recognized at the observation viewing distance, Rs: the display scaling of the display image visually recognized at the reference viewing distance, <The control equation 2> (So) = (Ss x the scale adjustment amount), then So: a size of the display image visually recognized at the observation viewing distance, Ss: a size of the display image visually recognized at the reference viewing distance [Hicks: ¶ [0145]].



Claim Rejections - 35 USC § 103
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks as applied to claim 1 above, and further in view of Mashitani et al. (US 2011/0157555 A1).

Regarding Claim 4, Hicks disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Hicks may not explicitly disclose further comprising: a notification part; and a calculation part configured to calculate a scale adjustment amount, wherein at least one of lower and upper limits is set for the scale adjustment amount based on relative sizes of the display image and the display part, the notification part is configured to, when the following cases (1) or (2) is satisfied, notify that a condition of the stereoscopic image device is in the cases (1) or (2).
However, Mashitani discloses further comprising: a notification part [Mashitani: ¶ [0083]: When the display size of the picture plane is equal to or larger than the upper-limit size, an alert display unit 24 displays on the projecting unit 14 an image including a message that indicates, to the observer, that the image being displayed may contain large parallax]; and a calculation part configured to calculate a scale adjustment amount , wherein at least one of lower and upper limits is set for the scale adjustment amount based on relative sizes of the display image [Mashitani: ¶ [0083]] and the display part, the notification part is configured to, when the following cases (1) or (2) is satisfied, notify that a condition of the stereoscopic image device is in the cases (1) or (2) [Mashitani: ¶ [0093]: The case where the amount of the parallax between the left and right images is too large, in other words, the case where the display size of the picture plane is equal to or larger than the upper-limit size is described above.  However, it is also possible to determine, by using a similar method, that stereoscopic viewing cannot be realized well when the amount of the parallax between the left and right images is too small relative to the display size of the picture plane (e.g., when the amount of the parallax is less than a threshold value from the physiological perspective), in other words, when the display size of the picture plane is less than a predetermined lower-limit size.  In this case, the alert display unit 24 displays a massage indicating to the observer that the amount of the parallax is too small on the projecting unit 14.  Alternatively, the adjusting unit 20 instructs the image processing unit 13 to enlarge the display size of the picture plane to be at least the lower-limit size.  In an alternative method, the display size of the picture plane may be increased by adjusting zooming when the projection lens of the projection-type video-image display device 100 is provided with a zoom function.  Further, the adjusting unit 20 may instruct the image processing unit 13 to move the left and right images apart from each other in the horizontal direction so that the amount of the parallax between the left and right images forming the parallax image becomes larger].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the alert of Mashitani with the alert of Hicks in order to provide more accurate feedback to users, improving overall experience.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks as applied to claim 1 above, and further in view of Fukushima et al. (US 2012/0229610 A1).

Regarding Claim 5, Hicks disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.

However, Fukushima discloses further comprising: a calculation part configured to calculate a parallax adjustment amount below, (the parallax adjustment amount) = { (the reference viewing distance / the observation viewing distance) - 1}, wherein the adjustment part is configured to adjust a parallax of the display image using the parallax adjustment amount [Fukushima: ¶ [0027]: The stereoscopic image display apparatus further comprises a multi camera configured to capture multi-viewpoint images of a real object from specific view points placed at certain intervals, wherein the multi-camera has a projection plane serving as an imaging reference plane, an image processing unit configured to process images taken by the multi camera.  The image processing unit includes a parallax image generation unit configured to generate parallax image data including clip parallax images having specified ranges which are clipped from the multi-viewpoint images based on information about clipping ranges of the multi-viewpoint images, a sort processing unit configured to sort pixels from the clip parallax images and rearrange the sorted pixels to generate the elemental images, and a display condition adjustment unit configured to adjust parameters required to display the three-dimensional image.  The parameters are so adjusted as to capture the real object as the multi-viewpoint images having a desired size at the vicinity of the projection plane with reference to the displayed three-dimensional image. 

¶ [0028]: The image processing unit is configured to correct the imaging reference distance and the intervals of the view points based on the adjusted parameters and the imaging condition to derive a corrected imaging reference distance and a corrected interval, which are required to display the three-dimensional image without any distortion; wherein using a positive and negative coordinate system of moving objects one way or another is well-known, as well as adjusting object that are too close to appear further way and adjusting objects that are too far away to appear closer].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the parallax adjustment of Fukushima with the stereoscopic image processing of Hicks in order to improve overall image quality.

Regarding Claim 6, Hicks in view of Fukushima disclose(s) all the limitations of Claim 5, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Hicks in view of Fukushima discloses wherein the display part is configured to display images for the right eye and left eye independently [Na: ¶ [0006]: 3D image data may be seen by a stereoscopic principle of both the left eye and the right eye.  More specifically, a binocular parallax between the two eyes plays the key role of providing a cubic effect (or 3D effect) of an object that is being viewed.  When each of the left eye and the right eye views a correlated flat image, the human brain combines the two different images and so as to perceive the depth perception (or illusion of depth) and sense of reality of the 3D content.  Such 3D image display may be categorized as a stereoscopic method, a volumetric method, and a holographic method], the adjustment part is configured to adjust the images for the right eye and left eye so that (1) the images for the right eye and left eye are close to or are far from one another to a distance corresponding to the parallax adjustment amount [Na: ¶ [0017]: FIG. 2 illustrates an example showing a perspective based upon a distance or parallax between light image data and right image data], or (2) the images for the right eye and left eye are close to or are far from one another to a distance corresponding to a product of the scale adjustment amount and the parallax adjustment amount [Na: ¶ [0080]].
	

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Fukushima as applied to claim 5 above, and further in view of Mashitani et al. (US 2011/0157555 A1).

Regarding Claim 7, Hicks in view of Fukushima disclose(s) all the limitations of Claim 5, and is/are analyzed as previously discussed with respect to that claim.
Hicks in view of Fukushima does not explicitly disclose wherein when an imaging position of the stereoscopic image is located on a display surface of the display part or is located in front of the display surface, the parallax adjustment amount is a lower limit.
However, Mashitani discloses wherein when an imaging position of the stereoscopic image is located on a display surface of the display part or is located in front of the display surface, the parallax adjustment amount is a lower limit [Mashitani: ¶ [0093]: The case where the amount of the parallax between the left and right images is too large, in other words, the case where the display size of the picture plane is equal to or larger than the upper-limit size is described above.  However, it is also possible to determine, by using a similar method, that stereoscopic viewing cannot be realized well when the amount of the parallax between the left and right images is too small relative to the display size of the picture plane (e.g., when the amount of the parallax is less than a threshold value from the physiological perspective), in other words, when the display size of the picture plane is less than a predetermined lower-limit size.  In this case, the alert display unit 24 displays a massage indicating to the observer that the amount of the parallax is too small on the projecting unit 14.  Alternatively, the adjusting unit 20 instructs the image processing unit 13 to enlarge the display size of the picture plane to be at least the lower-limit size.  In an alternative method, the display size of the picture plane may be increased by adjusting zooming when the projection lens of the projection-type video-image display device 100 is provided with a zoom function.  Further, the adjusting unit 20 may instruct the image processing unit 13 to move the left and right images apart from each other in the horizontal direction so that the amount of the parallax between the left and right images forming the parallax image becomes larger].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the parallax adjustment limitation of Mashitani with the stereoscopic image processing of Hicks in view of Fukushima in order to provide well-established protocol in the field.

Regarding Claim 8, Hicks in view of Fukushima disclose(s) all the limitations of Claim 5, and is/are analyzed as previously discussed with respect to that claim.
Hicks in view of Fukushima does not explicitly disclose wherein when an imaging position of the stereoscopic image is located at infinity, the parallax adjustment amount is an upper limit.
However, Mashitani discloses wherein when an imaging position of the stereoscopic image is located at infinity, the parallax adjustment amount is an upper limit [Mashitani: ¶ [0079]: The "upper-limit size" is defined to be the display size of the picture plane when the maximum amount of parallax between left and right images that form a parallax image becomes equal to the interocular distance of a human (e.g., 65 mm).  In other words, the "upper-limit size" can be said to be a threshold size where a stereoscopic view cannot be realized, when the display size of the picture plane is equal to or larger than the upper-limit size, since the amount of the parallax between the left and right images exceeds the interocular distance].

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Fukushima and Mashitani as applied to claims 7 and 8 above, and further in view of Mashitani et al. (US 2005/0089212 A1) (hereinafter referred to as Mashitani2).

Regarding Claim 9, Hicks in view of Fukushima and Mashitani disclose(s) all the limitations of Claim 7, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Hicks in view of Fukushima and Mashitani discloses further comprising: a notification part; wherein the notification part is configured to, when following cases (1), (2), or (3) is satisfied, notify that a condition of the stereoscopic image display device is in the cases (1), (2), or (3): (1) The parallax adjustment amount of the display image visually recognized at the observation viewing distance is less than the lower limit [Mashitani: ¶ [0093]].
Hicks in view of Fukushima and Mashitani does not explicitly disclose (2) a variation between a width to depth ratio of the stereoscopic image visually recognized at the observation viewing distance and a width to depth ratio of the stereoscopic image visually recognized at the reference viewing distance is outside a range allowed by the user, and (3) a predetermined stereoscopic image at the observation viewing distance is no longer imaged.
[Mashitani2: ¶ [0075]: An embodiment of the present invention relates to a three-dimensional image-processing apparatus.  This three-dimensional image processing apparatus includes a parallax control unit which controls a ratio of the width to the depth of an object expressed within a three-dimensional image when the three-dimensional image is generated from three-dimensional data so that a parallax formed thereby does not exceed a parallax range properly perceived by human eyes], and (3) a predetermined stereoscopic image at the observation viewing distance is no longer imaged [Mashitani2: ¶ [0376]: In this manner, criteria such as objective values can be set for the image the image separability of a 3D display apparatus.  Hence, for example, if the rank of a 3D display apparatus 450 of FIG. 54 owned by a user and the user's appropriate parallax for the 3D display 450 are found, then the appropriate parallax can be converted to suit the rank of a different 3D display apparatus 440.  In the 3D display apparatus, there are parameters, serving as characteristic values, such as screen size, pixel pitch and optimum observation distance.  And the parameter information such as these is utilized for the conversion of the appropriate parallax].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the stereoscopic image processing of Hicks in view of Fukushima and Mashitani with the parallax control of Mashitani2 in order to produce a better overall experience for the user.

Regarding Claim 10, Hicks in view of Fukushima and Mashitani disclose(s) all the limitations of Claim 8, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Hicks in view of Fukushima and Mashitani discloses further comprising: a notification part; wherein the notification part is configured to, when following cases (1), (2), or (3) is satisfied, notify that a condition of the stereoscopic image display device is in the cases (1), (2), of (3): (1) The parallax adjustment amount at the observation viewing distance is more than the upper limit [Mashitani: ¶ [0093]].
Hicks in view of Fukushima and Mashitani does not explicitly disclose (2) A variation between a width to depth ratio of the stereoscopic image that is visible at the observation viewing distance and a width to depth ratio of the stereoscopic image that is visible at the reference viewing distance is outside a range allowed by the user, and (3) A predetermined stereoscopic image at the observation viewing distance is no longer imaged.
However, Mashitani2 discloses (2) A variation between a width to depth ratio of the stereoscopic image that is visible at the observation viewing distance and a width to depth ratio of the stereoscopic image that is visible at the reference viewing distance is outside a range allowed by the user [Mashitani2: ¶ [0075]], and (3) A predetermined stereoscopic image at the observation viewing distance is no longer imaged [Mashitani2: ¶ [0376]].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Fukushima as applied to claim 5 above, and further in view of Masuda (US 2014/0293006 A1).

Regarding Claim 11, Hicks in view of Fukushima disclose(s) all the limitations of Claim 5, and is/are analyzed as previously discussed with respect to that claim.

However, Masuda discloses wherein the parallax is determined based on a histogram of the parallax included in an attention area of the display part [Masuda: ¶ [0073]: Alternatively, the parallax detection unit 49 makes a parallax histogram from the parallaxes for the corresponding points in a predetermined area (for example, a partial area such as a face area, or the whole area) of the right and left image data.  The class is arbitrary.  Then, the class value of a class having the highest frequency, that is, the mode value may he determined as the representative parallax for the predetermined area].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the stereoscopic image processing of Hicks in view of Fukushima with the histogram based processing of Masuda in order to provide more information for processing and improving accuracy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482